[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2344

                       ISHMAEL K. ALI,

                    Plaintiff, Appellant,

                              v.

              EAST LONGMEADOW POLICE DEPARTMENT;
       JOSEPH WESCOTT, OFFICER; RICHARD BATES, OFFICER;
           TOWN OF EAST LONGMEADOW, MASSACHUSETTS,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
              Campbell, Senior Circuit Judge,
                 and Lynch, Circuit Judge.

   Ishmael K. Ali on brief pro se.
   Douglas I. Louison, Stephen C. Pfaff and Merrick, Louison &
Costello on brief for appellees.

August 27, 1999

          Per Curiam.  After carefully reviewing the briefs and
record on appeal, we affirm substantially for the reasons
stated by the district court.  This action was filed on April
21, 1998.  Appellant described no specific incident of a civil-
rights violation which occurred within the preceding three-year
period.  While we recognize that the appellant alleged that his
wife was cited for a traffic violation within the limitations
period, 42 U.S.C.  1983 does not provide a remedy for every
type of alleged wrong.  See Whren v. United States, 517 U.S.
806, 809-810 (1996); Judge v. Lowell, 160 F.3d 67, 76 n.15 (1st
Cir. 1998); Earle v. Benoit, 850 F.2d 836, 844 (1st Cir. 1988).
          Affirmed.  Loc. R. 27.1.